—In a proceeding pursuant to Family Court Act § 651, the father appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered May 13, 1997, which denied his applications for custody of the parties’ children and to hold the wife in contempt for her failure to obey prior orders of the court.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the court’s determination on custody comports with what is in the children’s best interests considering the circumstances of this case and the parties (see, Matter of Tropea v Tropea, 87 NY2d 727; Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 93; Coryell P. v Louis J. P., 231 AD2d 701).
The father’s remaining contention is without merit. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.